
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 2096
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 7, 2012
			Received; read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		AN ACT
		To advance cybersecurity research,
		  development, and technical standards, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Cybersecurity Enhancement Act of
			 2012.
		IResearch and
			 Development
			101.DefinitionsIn this title:
				(1)National
			 coordination officeThe term National Coordination Office means
			 the National Coordination Office for the Networking and Information Technology
			 Research and Development program.
				(2)ProgramThe
			 term Program means the Networking and Information Technology Research and
			 Development program which has been established under section 101 of the
			 High-Performance Computing Act of 1991 (15 U.S.C. 5511).
				102.FindingsSection 2 of the Cyber Security Research and
			 Development Act (15
			 U.S.C. 7401) is amended—
				(1)by amending
			 paragraph (1) to read as follows:
					
						(1)Advancements in information and
				communications technology have resulted in a globally interconnected network of
				government, commercial, scientific, and education infrastructures, including
				critical infrastructures for electric power, natural gas and petroleum
				production and distribution, telecommunications, transportation, water supply,
				banking and finance, and emergency and government
				services.
						;
				(2)in paragraph (2),
			 by striking Exponential increases in interconnectivity have facilitated
			 enhanced communications, economic growth, and inserting These
			 advancements have significantly contributed to the growth of the United States
			 economy;
				(3)by amending
			 paragraph (3) to read as follows:
					
						(3)The Cyberspace Policy Review published by
				the President in May, 2009, concluded that our information technology and
				communications infrastructure is vulnerable and has suffered intrusions
				that have allowed criminals to steal hundreds of millions of dollars and
				nation-states and other entities to steal intellectual property and sensitive
				military information.
						;
				and
				(4)by amending
			 paragraph (6) to read as follows:
					
						(6)While African-Americans, Hispanics, and
				Native Americans constitute 33 percent of the college-age population, members
				of these minorities comprise less than 20 percent of bachelor degree recipients
				in the field of computer
				sciences.
						.
				103.Cybersecurity
			 strategic research and development plan
				(a)In
			 generalNot later than 12
			 months after the date of enactment of this Act, the agencies identified in
			 subsection 101(a)(3)(B)(i) through (x) of the High-Performance Computing Act of
			 1991 (15 U.S.C.
			 5511(a)(3)(B)(i) through (x)) or designated under section
			 101(a)(3)(B)(xi) of such Act, working through the National Science and
			 Technology Council and with the assistance of the National Coordination Office,
			 shall transmit to Congress a strategic plan based on an assessment of
			 cybersecurity risk to guide the overall direction of Federal cybersecurity and
			 information assurance research and development for information technology and
			 networking systems. Once every 3 years after the initial strategic plan is
			 transmitted to Congress under this section, such agencies shall prepare and
			 transmit to Congress an update of such plan.
				(b)Contents of
			 planThe strategic plan required under subsection (a)
			 shall—
					(1)specify and
			 prioritize near-term, mid-term and long-term research objectives, including
			 objectives associated with the research areas identified in section 4(a)(1) of
			 the Cyber Security Research and Development Act (15 U.S.C. 7403(a)(1)) and how the
			 near-term objectives complement research and development areas in which the
			 private sector is actively engaged;
					(2)describe how the Program will focus on
			 innovative, transformational technologies with the potential to enhance the
			 security, reliability, resilience, and trustworthiness of the digital
			 infrastructure, and to protect consumer privacy;
					(3)describe how the
			 Program will foster the rapid transfer of research and development results into
			 new cybersecurity technologies and applications for the timely benefit of
			 society and the national interest, including through the dissemination of best
			 practices and other outreach activities;
					(4)describe how the
			 Program will establish and maintain a national research infrastructure for
			 creating, testing, and evaluating the next generation of secure networking and
			 information technology systems;
					(5)describe how the Program will facilitate
			 access by academic researchers to the infrastructure described in paragraph
			 (4), as well as to relevant data, including event data; and
					(6)describe how the Program will engage
			 females and individuals identified in section 33 or 34 of the Science and
			 Engineering Equal Opportunities Act (42 U.S.C. 1885a or 1885b) to foster a more
			 diverse workforce in this area.
					(c)Development of
			 roadmapThe agencies described in subsection (a) shall develop
			 and annually update an implementation roadmap for the strategic plan required
			 in this section. Such roadmap shall—
					(1)specify the role
			 of each Federal agency in carrying out or sponsoring research and development
			 to meet the research objectives of the strategic plan, including a description
			 of how progress toward the research objectives will be evaluated;
					(2)specify the
			 funding allocated to each major research objective of the strategic plan and
			 the source of funding by agency for the current fiscal year; and
					(3)estimate the
			 funding required for each major research objective of the strategic plan for
			 the following 3 fiscal years.
					(d)RecommendationsIn
			 developing and updating the strategic plan under subsection (a), the agencies
			 involved shall solicit recommendations and advice from—
					(1)the advisory
			 committee established under section 101(b)(1) of the High-Performance Computing
			 Act of 1991 (15
			 U.S.C. 5511(b)(1)); and
					(2)a wide range of stakeholders, including
			 industry, academia, including representatives of minority serving institutions
			 and community colleges, National Laboratories, and other relevant organizations
			 and institutions.
					(e)Appending to
			 reportThe implementation roadmap required under subsection (c),
			 and its annual updates, shall be appended to the report required under section
			 101(a)(2)(D) of the High-Performance Computing Act of 1991 (15 U.S.C.
			 5511(a)(2)(D)).
				104.Social and
			 behavioral research in cybersecuritySection 4(a)(1) of the Cyber Security
			 Research and Development Act (15 U.S.C. 7403(a)(1)) is
			 amended—
				(1)by inserting
			 and usability after to the structure;
				(2)in subparagraph
			 (H), by striking and after the semicolon;
				(3)in subparagraph
			 (I), by striking the period at the end and inserting ; and;
			 and
				(4)by adding at the
			 end the following new subparagraph:
					
						(J)social and
				behavioral factors, including human-computer interactions, usability, and user
				motivations.
						.
				105.National
			 Science Foundation cybersecurity research and development programs
				(a)Computer and
			 network security research areasSection 4(a)(1) of the Cyber Security
			 Research and Development Act (15 U.S.C. 7403(a)(1)) is
			 amended—
					(1)in subparagraph
			 (A) by inserting identity management, after
			 cryptography,; and
					(2)in subparagraph
			 (I), by inserting , crimes against children, and organized crime
			 after intellectual property.
					(b)Computer and
			 network security research grantsSection 4(a)(3) of such Act
			 (15 U.S.C.
			 7403(a)(3)) is amended by striking subparagraphs (A) through
			 (E) and inserting the following new subparagraphs:
					
						(A)$90,000,000 for
				fiscal year 2013;
						(B)$90,000,000 for
				fiscal year 2014; and
						(C)$90,000,000 for
				fiscal year
				2015.
						.
				(c)Computer and
			 network security research centersSection 4(b) of such Act
			 (15 U.S.C.
			 7403(b)) is amended—
					(1)in paragraph
			 (4)—
						(A)in subparagraph
			 (C), by striking and after the semicolon;
						(B)in subparagraph (D), by striking the period
			 and inserting ; and; and
						(C)by adding at the
			 end the following new subparagraph:
							
								(E)how the center will partner with government
				laboratories, for-profit entities, other institutions of higher education, or
				nonprofit research institutions.
								;
				and
						(2)in paragraph (7) by striking subparagraphs
			 (A) through (E) and inserting the following new subparagraphs:
						
							(A)$4,500,000 for fiscal year 2013;
							(B)$4,500,000 for
				fiscal year 2014; and
							(C)$4,500,000 for
				fiscal year
				2015.
							.
					(d)Computer and
			 network security capacity building grantsSection 5(a)(6) of such Act (15 U.S.C.
			 7404(a)(6)) is amended by striking subparagraphs (A) through
			 (E) and inserting the following new subparagraphs:
					
						(A)$19,000,000 for fiscal year 2013;
						(B)$19,000,000 for
				fiscal year 2014; and
						(C)$19,000,000 for
				fiscal year
				2015.
						.
				(e)Scientific and
			 advanced technology act grantsSection 5(b)(2) of such Act (15 U.S.C.
			 7404(b)(2)) is amended by striking subparagraphs (A) through
			 (E) and inserting the following new subparagraphs:
					
						(A)$2,500,000 for fiscal year 2013;
						(B)$2,500,000 for
				fiscal year 2014; and
						(C)$2,500,000 for
				fiscal year
				2015.
						.
				(f)Graduate
			 traineeships in computer and network securitySection 5(c)(7) of such Act (15 U.S.C.
			 7404(c)(7)) is amended by striking subparagraphs (A) through
			 (E) and inserting the following new subparagraphs:
					
						(A)$24,000,000 for fiscal year 2013;
						(B)$24,000,000 for
				fiscal year 2014; and
						(C)$24,000,000 for
				fiscal year
				2015.
						.
				(g)Cyber security
			 faculty development traineeship programSection 5(e) of such Act
			 (15 U.S.C.
			 7404(e)) is repealed.
				106.Federal cyber
			 scholarship for service program
				(a)In
			 generalThe Director of the
			 National Science Foundation shall continue a Scholarship for Service program
			 under section 5(a) of the Cyber Security Research and Development Act
			 (15 U.S.C.
			 7404(a)) to recruit and train the next generation of Federal
			 cybersecurity professionals and to increase the capacity of the higher
			 education system to produce an information technology workforce with the skills
			 necessary to enhance the security of the Nation’s communications and
			 information infrastructure.
				(b)Characteristics
			 of programThe program under this section shall—
					(1)provide, through qualified institutions of
			 higher education, scholarships that provide tuition, fees, and a competitive
			 stipend for up to 2 years to students pursing a bachelor’s or master’s degree
			 and up to 3 years to students pursuing a doctoral degree in a cybersecurity
			 field;
					(2)provide the scholarship recipients with
			 summer internship opportunities or other meaningful temporary appointments in
			 the Federal information technology workforce; and
					(3)increase the
			 capacity of institutions of higher education throughout all regions of the
			 United States to produce highly qualified cybersecurity professionals, through
			 the award of competitive, merit-reviewed grants that support such activities
			 as—
						(A)faculty
			 professional development, including technical, hands-on experiences in the
			 private sector or government, workshops, seminars, conferences, and other
			 professional development opportunities that will result in improved
			 instructional capabilities;
						(B)institutional partnerships, including
			 minority serving institutions and community colleges; and
						(C)development of
			 cybersecurity-related courses and curricula.
						(c)Scholarship
			 requirements
					(1)EligibilityScholarships under this section shall be
			 available only to students who—
						(A)are citizens or
			 permanent residents of the United States;
						(B)are full-time
			 students in an eligible degree program, as determined by the Director, that is
			 focused on computer security or information assurance at an awardee
			 institution; and
						(C)accept the terms of a scholarship pursuant
			 to this section.
						(2)SelectionIndividuals shall be selected to receive
			 scholarships primarily on the basis of academic merit, with consideration given
			 to financial need, to the goal of promoting the participation of individuals
			 identified in section 33 or 34 of the Science and Engineering Equal
			 Opportunities Act (42 U.S.C. 1885a or 1885b), and to veterans. For purposes of
			 this paragraph, the term veteran means a person who—
						(A)served on active duty (other than active
			 duty for training) in the Armed Forces of the United States for a period of
			 more than 180 consecutive days, and who was discharged or released therefrom
			 under conditions other than dishonorable; or
						(B)served on active
			 duty (other than active duty for training) in the Armed Forces of the United
			 States and was discharged or released from such service for a service-connected
			 disability before serving 180 consecutive days.
						For purposes
			 of subparagraph (B), the term service-connected has the meaning
			 given such term under section 101 of title 38, United
			 States Code.(3)Service
			 obligationIf an individual
			 receives a scholarship under this section, as a condition of receiving such
			 scholarship, the individual upon completion of their degree must serve as a
			 cybersecurity professional within the Federal workforce for a period of time as
			 provided in paragraph (5). If a scholarship recipient is not offered employment
			 by a Federal agency or a federally funded research and development center, the
			 service requirement can be satisfied at the Director’s discretion by—
						(A)serving as a
			 cybersecurity professional in a State, local, or tribal government agency;
			 or
						(B)teaching
			 cybersecurity courses at an institution of higher education.
						(4)Conditions of
			 supportAs a condition of
			 acceptance of a scholarship under this section, a recipient shall agree to
			 provide the awardee institution with annual verifiable documentation of
			 employment and up-to-date contact information.
					(5)Length of
			 serviceThe length of service
			 required in exchange for a scholarship under this subsection shall be 1 year
			 more than the number of years for which the scholarship was received.
					(d)Failure To
			 complete service obligation
					(1)General
			 ruleIf an individual who has received a scholarship under this
			 section—
						(A)fails to maintain
			 an acceptable level of academic standing in the educational institution in
			 which the individual is enrolled, as determined by the Director;
						(B)is dismissed from
			 such educational institution for disciplinary reasons;
						(C)withdraws from the
			 program for which the award was made before the completion of such
			 program;
						(D)declares that the
			 individual does not intend to fulfill the service obligation under this
			 section; or
						(E)fails to fulfill
			 the service obligation of the individual under this section,
						such
			 individual shall be liable to the United States as provided in paragraph
			 (3).(2)Monitoring
			 complianceAs a condition of
			 participating in the program, a qualified institution of higher education
			 receiving a grant under this section shall—
						(A)enter into an
			 agreement with the Director of the National Science Foundation to monitor the
			 compliance of scholarship recipients with respect to their service obligation;
			 and
						(B)provide to the
			 Director, on an annual basis, post-award employment information required under
			 subsection (c)(4) for scholarship recipients through the completion of their
			 service obligation.
						(3)Amount of
			 repayment
						(A)Less than one
			 year of serviceIf a circumstance described in paragraph (1)
			 occurs before the completion of 1 year of a service obligation under this
			 section, the total amount of awards received by the individual under this
			 section shall be repaid or such amount shall be treated as a loan to be repaid
			 in accordance with subparagraph (C).
						(B)More than one
			 year of serviceIf a circumstance described in subparagraph (D)
			 or (E) of paragraph (1) occurs after the completion of 1 year of a service
			 obligation under this section, the total amount of scholarship awards received
			 by the individual under this section, reduced by the ratio of the number of
			 years of service completed divided by the number of years of service required,
			 shall be repaid or such amount shall be treated as a loan to be repaid in
			 accordance with subparagraph (C).
						(C)RepaymentsA loan described in subparagraph (A) or (B)
			 shall be treated as a Federal Direct Unsubsidized Stafford Loan under part D of
			 title IV of the Higher Education Act of 1965 (20 U.S.C. 1087a and following),
			 and shall be subject to repayment, together with interest thereon accruing from
			 the date of the scholarship award, in accordance with terms and conditions
			 specified by the Director (in consultation with the Secretary of Education) in
			 regulations promulgated to carry out this paragraph.
						(4)Collection of
			 repayment
						(A)In
			 generalIn the event that a scholarship recipient is required to
			 repay the scholarship under this subsection, the institution providing the
			 scholarship shall—
							(i)be
			 responsible for determining the repayment amounts and for notifying the
			 recipient and the Director of the amount owed; and
							(ii)collect such
			 repayment amount within a period of time as determined under the agreement
			 described in paragraph (2), or the repayment amount shall be treated as a loan
			 in accordance with paragraph (3)(C).
							(B)Returned to
			 treasuryExcept as provided in subparagraph (C) of this
			 paragraph, any such repayment shall be returned to the Treasury of the United
			 States.
						(C)Retain
			 percentageAn institution of higher education may retain a
			 percentage of any repayment the institution collects under this paragraph to
			 defray administrative costs associated with the collection. The Director shall
			 establish a single, fixed percentage that will apply to all eligible
			 entities.
						(5)ExceptionsThe
			 Director may provide for the partial or total waiver or suspension of any
			 service or payment obligation by an individual under this section whenever
			 compliance by the individual with the obligation is impossible or would involve
			 extreme hardship to the individual, or if enforcement of such obligation with
			 respect to the individual would be unconscionable.
					(e)Hiring
			 authorityFor purposes of any law or regulation governing the
			 appointment of individuals in the Federal civil service, upon successful
			 completion of their degree, students receiving a scholarship under this section
			 shall be hired under the authority provided for in
			 section
			 213.3102(r) of title 5, Code of Federal Regulations, and be
			 exempted from competitive service. Upon fulfillment of the service term, such
			 individuals shall be converted to a competitive service position without
			 competition if the individual meets the requirements for that position.
				107.Cybersecurity
			 workforce assessmentNot later
			 than 180 days after the date of enactment of this Act the President shall
			 transmit to the Congress a report addressing the cybersecurity workforce needs
			 of the Federal Government. The report shall include—
				(1)an examination of the current state of and
			 the projected needs of the Federal cybersecurity workforce, including a
			 comparison of the different agencies and departments, and an analysis of the
			 capacity of such agencies and departments to meet those needs;
				(2)an analysis of the sources and availability
			 of cybersecurity talent, a comparison of the skills and expertise sought by the
			 Federal Government and the private sector, an examination of the current and
			 future capacity of United States institutions of higher education, including
			 community colleges, to provide current and future cybersecurity professionals,
			 through education and training activities, with those skills sought by the
			 Federal Government, State and local entities, and the private sector, and a
			 description of how successful programs are engaging the talents of females and
			 individuals identified in section 33 or 34 of the Science and Engineering Equal
			 Opportunities Act (42 U.S.C. 1885a or 1885b);
				(3)an examination of
			 the effectiveness of the National Centers of Academic Excellence in Information
			 Assurance Education, the Centers of Academic Excellence in Research, and the
			 Federal Cyber Scholarship for Service programs in promoting higher education
			 and research in cybersecurity and information assurance and in producing a
			 growing number of professionals with the necessary cybersecurity and
			 information assurance expertise, including individuals from States or regions
			 in which the unemployment rate exceeds the national average;
				(4)an analysis of any barriers to the Federal
			 Government recruiting and hiring cybersecurity talent, including barriers
			 relating to compensation, the hiring process, job classification, and hiring
			 flexibilities; and
				(5)recommendations for Federal policies to
			 ensure an adequate, well-trained Federal cybersecurity workforce.
				108.Cybersecurity
			 university-industry task force
				(a)Establishment of
			 university-Industry task forceNot later than 180 days after the
			 date of enactment of this Act, the Director of the Office of Science and
			 Technology Policy shall convene a task force to explore mechanisms for carrying
			 out collaborative research, development, education, and training activities for
			 cybersecurity through a consortium or other appropriate entity with
			 participants from institutions of higher education and industry.
				(b)FunctionsThe
			 task force shall—
					(1)develop options
			 for a collaborative model and an organizational structure for such entity under
			 which the joint research and development activities could be planned, managed,
			 and conducted effectively, including mechanisms for the allocation of resources
			 among the participants in such entity for support of such activities;
					(2)propose a process for developing a research
			 and development agenda for such entity, including guidelines to ensure an
			 appropriate scope of work focused on nationally significant challenges and
			 requiring collaboration;
					(3)define the roles
			 and responsibilities for the participants from institutions of higher education
			 and industry in such entity;
					(4)propose guidelines for assigning
			 intellectual property rights and for the transfer of research and development
			 results to the private sector; and
					(5)make
			 recommendations for how such entity could be funded from Federal, State, and
			 nongovernmental sources.
					(c)CompositionIn establishing the task force under
			 subsection (a), the Director of the Office of Science and Technology Policy
			 shall appoint an equal number of individuals from institutions of higher
			 education, including minority-serving institutions and community colleges, and
			 from industry with knowledge and expertise in cybersecurity.
				(d)ReportNot later than 12 months after the date of
			 enactment of this Act, the Director of the Office of Science and Technology
			 Policy shall transmit to the Congress a report describing the findings and
			 recommendations of the task force.
				(e)TerminationThe task force shall terminate upon
			 transmittal of the report required under subsection (d).
				(f)Compensation and
			 ExpensesMembers of the task force shall serve without
			 compensation.
				109.Cybersecurity
			 automation and checklists for Government systemsSection 8(c) of the Cyber Security Research
			 and Development Act (15 U.S.C. 7406(c)) is amended to
			 read as follows:
				
					(c)Security
				automation and checklists for government systems
						(1)In
				generalThe Director of the National Institute of Standards and
				Technology shall develop, and revise as necessary, security automation
				standards, associated reference materials (including protocols), and checklists
				providing settings and option selections that minimize the security risks
				associated with each information technology hardware or software system and
				security tool that is, or is likely to become, widely used within the Federal
				Government in order to enable standardized and interoperable technologies,
				architectures, and frameworks for continuous monitoring of information security
				within the Federal Government.
						(2)Priorities for
				developmentThe Director of
				the National Institute of Standards and Technology shall establish priorities
				for the development of standards, reference materials, and checklists under
				this subsection on the basis of—
							(A)the security risks
				associated with the use of the system;
							(B)the number of
				agencies that use a particular system or security tool;
							(C)the usefulness of
				the standards, reference materials, or checklists to Federal agencies that are
				users or potential users of the system;
							(D)the effectiveness
				of the associated standard, reference material, or checklist in creating or
				enabling continuous monitoring of information security; or
							(E)such other factors
				as the Director of the National Institute of Standards and Technology
				determines to be appropriate.
							(3)Excluded
				systemsThe Director of the
				National Institute of Standards and Technology may exclude from the application
				of paragraph (1) any information technology hardware or software system or
				security tool for which such Director determines that the development of a
				standard, reference material, or checklist is inappropriate because of the
				infrequency of use of the system, the obsolescence of the system, or the
				inutility or impracticability of developing a standard, reference material, or
				checklist for the system.
						(4)Dissemination of
				standards and related materialsThe Director of the National Institute of
				Standards and Technology shall ensure that Federal agencies are informed of the
				availability of any standard, reference material, checklist, or other item
				developed under this subsection.
						(5)Agency use
				requirementsThe development of standards, reference materials,
				and checklists under paragraph (1) for an information technology hardware or
				software system or tool does not—
							(A)require any
				Federal agency to select the specific settings or options recommended by the
				standard, reference material, or checklist for the system;
							(B)establish
				conditions or prerequisites for Federal agency procurement or deployment of any
				such system;
							(C)imply an endorsement of any such system by
				the Director of the National Institute of Standards and Technology; or
							(D)preclude any
				Federal agency from procuring or deploying other information technology
				hardware or software systems for which no such standard, reference material, or
				checklist has been developed or identified under paragraph
				(1).
							.
			110.National
			 Institute of Standards and Technology cybersecurity research and
			 developmentSection 20 of the
			 National Institute of Standards and Technology Act (15 U.S.C. 278g–3)
			 is amended by redesignating subsection (e) as subsection (f), and by inserting
			 after subsection (d) the following:
				
					(e)Intramural
				security researchAs part of the research activities conducted in
				accordance with subsection (d)(3), the Institute shall—
						(1)conduct a research
				program to develop a unifying and standardized identity, privilege, and access
				control management framework for the execution of a wide variety of resource
				protection policies and that is amenable to implementation within a wide
				variety of existing and emerging computing environments;
						(2)carry out research
				associated with improving the security of information systems and
				networks;
						(3)carry out research
				associated with improving the testing, measurement, usability, and assurance of
				information systems and networks; and
						(4)carry out research
				associated with improving security of industrial control
				systems.
						.
			IIAdvancement of
			 Cybersecurity Technical Standards
			201.DefinitionsIn this title:
				(1)DirectorThe
			 term Director means the Director of the National Institute of
			 Standards and Technology.
				(2)InstituteThe term Institute means the
			 National Institute of Standards and Technology.
				202.International
			 cybersecurity technical standards
				(a)In
			 generalThe Director, in coordination with appropriate Federal
			 authorities, shall—
					(1)as appropriate,
			 ensure coordination of Federal agencies engaged in the development of
			 international technical standards related to information system security;
			 and
					(2)not later than 1
			 year after the date of enactment of this Act, develop and transmit to the
			 Congress a plan for ensuring such Federal agency coordination.
					(b)Consultation
			 with the private sectorIn carrying out the activities specified
			 in subsection (a)(1), the Director shall ensure consultation with appropriate
			 private sector stakeholders.
				203.Cloud computing
			 strategy
				(a)In
			 generalThe Director, in collaboration with the Federal CIO
			 Council, and in consultation with other relevant Federal agencies and
			 stakeholders from the private sector, shall continue to develop and encourage
			 the implementation of a comprehensive strategy for the use and adoption of
			 cloud computing services by the Federal Government.
				(b)ActivitiesIn
			 carrying out the strategy developed under subsection (a), the Director shall
			 give consideration to activities that—
					(1)accelerate the development, in
			 collaboration with the private sector, of standards that address
			 interoperability and portability of cloud computing services;
					(2)advance the
			 development of conformance testing performed by the private sector in support
			 of cloud computing standardization; and
					(3)support, in consultation with the private
			 sector, the development of appropriate security frameworks and reference
			 materials, and the identification of best practices, for use by Federal
			 agencies to address security and privacy requirements to enable the use and
			 adoption of cloud computing services, including activities—
						(A)to ensure the
			 physical security of cloud computing data centers and the data stored in such
			 centers;
						(B)to ensure secure
			 access to the data stored in cloud computing data centers;
						(C)to develop
			 security standards as required under section 20 of the National Institute of
			 Standards and Technology Act (15 U.S.C. 278g-3); and
						(D)to support the
			 development of the automation of continuous monitoring systems.
						204.Promoting
			 cybersecurity awareness and education
				(a)ProgramThe Director, in collaboration with
			 relevant Federal agencies, industry, educational institutions, National
			 Laboratories, the National Coordination Office of the Networking and
			 Information Technology Research and Development program, and other
			 organizations, shall continue to coordinate a cybersecurity awareness and
			 education program to increase knowledge, skills, and awareness of cybersecurity
			 risks, consequences, and best practices through—
					(1)the widespread
			 dissemination of cybersecurity technical standards and best practices
			 identified by the Institute;
					(2)efforts to make
			 cybersecurity best practices usable by individuals, small to medium-sized
			 businesses, State, local, and tribal governments, and educational institutions;
			 and
					(3)efforts to attract, recruit, and retain
			 qualified professionals to the Federal cybersecurity workforce.
					(b)Strategic
			 PlanThe Director shall, in cooperation with relevant Federal
			 agencies and other stakeholders, develop and implement a strategic plan to
			 guide Federal programs and activities in support of a comprehensive
			 cybersecurity awareness and education program as described under subsection
			 (a).
				(c)Report to
			 CongressNot later than 1 year after the date of enactment of
			 this Act and every 5 years thereafter, the Director shall transmit the
			 strategic plan required under subsection (b) to the Committee on Science,
			 Space, and Technology of the House of Representatives and the Committee on
			 Commerce, Science, and Transportation of the Senate.
				205.Identity
			 management research and developmentThe Director shall continue a program to
			 support the development of technical standards, metrology, testbeds, and
			 conformance criteria, taking into account appropriate user concerns, to—
				(1)improve
			 interoperability among identity management technologies;
				(2)strengthen
			 authentication methods of identity management systems;
				(3)improve privacy
			 protection in identity management systems, including health information
			 technology systems, through authentication and security protocols; and
				(4)improve the
			 usability of identity management systems.
				206.AuthorizationsNo additional funds are authorized to carry
			 out this title and the amendments made by this title or to carry out the
			 amendments made by sections 109 and 110 of this Act. This title and the
			 amendments made by this title and the amendments made by sections 109 and 110
			 of this Act shall be carried out using amounts otherwise authorized or
			 appropriated.
			
	
		
			Passed the House of
			 Representatives April 27, 2012.
			Karen L. Haas,
			Clerk
		
	
